Title: From George Washington to Brigadier General William Smallwood, 25 May 1778
From: Washington, George
To: Smallwood, William


                    
                        Dr Sir
                        Head Qrs Valley forge May 25. 1778
                    
                    I am to request that you will immediately detach the first Brigade of the Troops under your command, with all their Baggage Artillery &c. to join this Army. With the second and their baggage &c. you will move to some strong grounds in the neighbourhood of Chad’s ford and take a position, from whence you will have it in your power either to cover the stores at the Head of Elk in case an attempt should be formed against them, or to proceed to this Camp on further orders. Though you leave Wilmington, it will be necessary to send parties of obversation thither and to employ persons in whom you can confide to give you the earliest notice of any movements they Enemy may make, and to inform of the departure or arrival of any Ships, and as correctly as circumstances will admit whether Troops, or what other contents they may have on board. It will also be equally and I think more necessary, that Trusty persons should be kept at New Castle for the same purpose, as from the small distance between that place and the Head of Elk, it is most probable the Enemy will land there if they should undertake an expedition to destroy the Stores. From your having been quartered so long at Wilmington, I am persuaded, you are pretty well acquainted with what Persons you can and may safely employ in this business: Nor need I mention to you, the propriety of your keeping out light guards on all the avenues leading to the post you take, to prevent the Enemy from effecting any thing by way of Surprize or Coup de main. I am Dr sir with great esteem & regard Yr Most Obedt servt
                    
                        Go: Washington
                    
                